Gilbert, J.
1. Where the defendant fraudulently obtained money from the plaintiff and invested it in personal property, the plaintiff, who seeks to assert an equitable title or lien upon the property so purchased with his funds, is entitled to the appointment of a receiver to take charge of such property, and a temporary injunction, where the defendant is insolvent and there is danger of the loss of such equitable title or lien by the sale of such property by the insolvent defendant, Ross v. Fletcher, 148 Ga. 147 (96 S. E. 1); 23 Ruling Case Law, 20, § 13.
2. Under the pleadings and evidence in this case the judge did not err in granting an interlocutory injunction and appointing a temporary receiver.

Judgment affirmed.


All the Justices concur.